UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended June 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-24147 KILLBUCK BANCSHARES, INC. (Exact name of registrant as specified in its Charter) OHIO 34-1700284 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 165 N. Main Street, Killbuck, OH 44637 (Address of principal executive offices and zip code) (330) 276-2771 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting Company[X ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x State the number of shares outstanding for each of the issuer’s classes of common equity as of the latest practicable date: Class:Common Stock, no par value Outstanding at August 9, 2011:615,425 KILLBUCK BANCSHARES, INC. Index Page Number PART I. FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited): Consolidated Balance Sheet as of June 30, 2011 and December 31, 2010 3 Consolidated Statement of Income for the six months ended June 30, 2011 and 2010 4 Consolidated Statement of Income for the three months ended June 30, 2011 and 2010 5 Consolidated Statement of Changes In Shareholders’ Equity for the six months ended June 30, 2011 6 Consolidated Statement of Cash Flows for the six months ended June 30, 2011 and 2010 7 Notes to Unaudited Consolidated Financial Statements 8-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Default Upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 -2- Killbuck Bancshares, Inc. CONSOLIDATED BALANCE SHEET June 30, 2011 December 31, (unaudited) ASSETS Cash and cash equivalents: Cash and amounts due from depository institutions $ $ Federal funds sold Total cash and cash equivalents Investment securities: Securities available for sale Securities held to maturity (fair value of $44,679,642 and $40,482,091) Total investment securities Loans (net of allowance for loan losses of $2,674,917 and $2,665,607) Loans held for sale, at lower of cost or market 0 Premises and equipment, net Accrued interest receivable Goodwill, net Other assets Total assets $ $ LIABILITIES Deposits: Noninterest bearing demand $ $ Interest bearing demand Money market Savings Time Total deposits Short-term borrowings Federal Home Loan Bank advances Accrued interest and other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock – No par value: 1,000,000 shares authorized, 718,431 shares issued Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost (102,956 and 102,486 shares at June 30, 2011 and December 31, 2010, respectively) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the unaudited consolidated financial statements. -3- Killbuck Bancshares, Inc. and Subsidiary CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Six Months Ended June 30, INTEREST INCOME Interest and fees on loans $ $ Federal funds sold Investment securities: Taxable Exempt from federal income tax Total interest income INTEREST EXPENSE Deposits Short term borrowings Federal Home Loan Bank advances Total interest expense NET INTEREST INCOME Provision for loan losses 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON INTEREST INCOME Service charges on deposit accounts Gain on sale of loans, net Bank-owned life insurance Recovery on bank-owned life insurance 0 Other income Total non interest income NON INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment expense Professional fees Data processing Postage, Express and Freight Insurance and bond expense Franchise tax Other expenses Total non interest expense INCOME BEFORE INCOME TAXES Income taxes NET INCOME $ $ Earning per common share $ $ Dividend per share $ $ Weighted Average shares outstanding See accompanying notes to the unaudited consolidated financial statements. -4- Killbuck Bancshares, Inc. and Subsidiary CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended June 30, INTEREST INCOME Interest and fees on loans $ $ Federal funds sold Investment securities: Taxable Exempt from federal income tax Total interest income INTEREST EXPENSE Deposits Short term borrowings Federal Home Loan Bank advances Total interest expense NET INTEREST INCOME Provision for loan losses 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON INTEREST INCOME Service charges on deposit accounts Gain on sale of loans, net Bank-owned life insurance Other income Total non interest income NON INTEREST EXPENSE Salaries and employee benefits Occupancy and equipment expense Professional fees Data processing Postage, Express and Freight Insurance and bond expense Franchise tax Other expenses Total non interest expense INCOME BEFORE INCOME TAXES Income taxes NET INCOME $ $ Earning per common share $ $ Dividend per share $ $ Weighted Average shares outstanding See accompanying notes to the unaudited consolidated financial statements. -5- Killbuck Bancshares, Inc. and Subsidiary CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2011 Accumulated Other Total Common Retained Comprehensive Treasury Shareholders’ Comprehensive Stock Earnings Income Stock Equity Income Balance, December 31, 2010 $ $ $ ) $ ) $ Net income $ Cash dividends paid ($1.50 per share) ) ) Other comprehensive income: Net unrealized gain on securities, net of tax $477,407 Comprehensive income $ Purchase of treasury stock, at cost (470 shares) ) ) Balance, June 30, 2011 (Unaudited) $ ) $ See accompanying notes to the unaudited consolidated financial statements. -6- Killbuck Bancshares, Inc. and Subsidiary CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by Operating activities: Provision for loan losses 0 Gain on sale of loans ) ) Provision for depreciation and amortization Origination of loans held for sale ) ) Proceeds from the sale of loans Bank-owned life insurance income ) ) Net change in: Accrued interest and other assets ) ) Accrued expenses and other liabilities ) Net cash provided by operating activities INVESTING ACTIVITIES Investment securities available for sale: Proceeds from maturities and repayments Purchases ) ) Investment securities held to maturity: Proceeds from maturities and repayments Purchases ) ) Net (increase) decrease in loans ) Proceeds from sale of foreclosed assets 0 Proceeds from bank owned life insurance 0 Net Purchase of premises and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Net increase (decrease) in demand deposits ) Net increase in money market and savings deposits Net increase in time deposits Repayments of Federal Home Loan Bank advances ) ) Net decrease in short term borrowings ) ) Purchase of Treasury stock ) 0 Dividends paid ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures of Cash Flows Information Cash Paid During the Period For: Interest on deposits and borrowings $ $ Income taxes $ $ See accompanying notes to the unaudited consolidated financial statements. -7- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements include the accounts of Killbuck Bancshares, Inc. (the “Company”) and its wholly owned subsidiary Killbuck Savings Bank Company (the “Bank”).All significant intercompany balances and transactions have been eliminated in the consolidation. The accompanying reviewed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not necessarily include all information that would be included in audited financial statements.The information furnished reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of financial condition and results of operations.All such adjustments are of a normal recurring nature.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. These statements should be read in conjunction with the consolidated statements of and for the year ended December 31, 2010 and related notes which are included on the Form 10-K (file no. 000-24147). NOTE 2 – EARNINGS PER SHARE The Company currently maintains a simple capital structure; therefore, there are no potential dilutive effects on earnings per share.As such, earnings per share are calculated using the weighted number of shares for the period. NOTE 3 – COMPREHENSIVE INCOME The Company is required to present comprehensive income and its components in a full set of general purpose financial statements.Comprehensive income is comprised of the following: Six Months Six Months Ended Ended June 30, 2011 June 30, 2010 Net income $ $ Other comprehensive income: Net unrealized gain on securities Tax effect ) ) Total comprehensive income $ $ Three Months Three Months Ended Ended June 30, 2011 June 30, 2010 Net income $ $ Other comprehensive income: Net unrealized gain on securities Tax effect ) ) Total comprehensive income $ $ -8- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 4 –FAIR VALUE MEASUREMENTS The Company utilizes a hierarchal disclosure framework associated with the level of pricing observability utilized in measuring assets and liabilities at fair value. The three broad levels defined under the literature are as follows: Level I: Quoted prices are available in active markets for identical assets or liabilities as of the reported date. Level II: Pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reported date. The nature of these assets and liabilities include items for which quoted prices are available but traded less frequently, and items that are fair valued using other financial instruments, the parameters of which can be directly observed. Level III: Assets and liabilities that have little to no pricing observability as of the reported date. These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. The following table presents the assets reported on the consolidated statements of financial condition at their fair value as of June 30, 2011 and December 31, 2010 by level within the fair value hierarchy. As required by the authoritative accounting guidance, financial assets are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. June30,2011 LevelI LevelII LevelIII Total (Inthousands) Assets measured on a recurring basis: Securities available for sale: U.S. Government and Agency Obligations $ Mutual Funds Assets measured on a nonrecurring basis: Impaired loans $ $ December31,2010 LevelI LevelII LevelIII Total (Inthousands) Assets measured on a recurring basis: Securities available for sale: U.S. Government and Agency Obligations $ Mutual Funds Assets measured on a nonrecurring basis: Impaired loans $ $ -9- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 5 – FAIR VALUE DISCLOSURE OF FINANCIAL INSTRUMENTS The carrying amounts and estimated fair values at June 30, 2011, and December 31, 2010, are as follows: Carrying Fair Carrying Fair Amount Value Amount Value (In thousands) Financial assets: Cash and due from depository institutions $ Federal funds sold Securities available for sale Securities held to maturity Net Loans Loans held for sale 0 0 Accrued interest receivable Regulatory stock Bank-owned life insurance (“BOLI”) Financial liabilities: Deposits $ Short term borrowings Federal Home Loan Bank advances Accrued interest payable Financial instruments are defined as cash, evidence of ownership interest in an entity, or a contract which creates an obligation or right to receive or deliver cash or another financial instrument from/to a second entity on potentially favorable or unfavorable terms. Fair value is defined as the amount at which a financial instrument could be exchanged in a current transaction between willing parties other than in a forced or liquidation sale.If a quoted market price is available for a financial instrument, the estimated fair value would be calculated based upon the market price per trading unit of the instrument. If no readily available market exists, the fair value estimates for financial instruments should be based upon management’s judgment regarding current economic conditions, interest rate risk, expected cash flows, future estimated losses, and other factors as determined through various option pricing formulas or simulation modeling.As many of these assumptions result from judgments made by management based upon estimates which are inherently uncertain, the resulting estimated fair values may not be indicative of the amount realizable in the sale of a particular financial instrument.In addition, changes in assumptions on which the estimated fair values are based may have a significant impact on the resulting estimated fair values. As certain assets and liabilities such as deferred tax assets and liabilities, premises and equipment and many other operational elements of the Company, are not considered financial instruments, but have value, this estimated fair value of financial instruments would not represent the full market value of the Company. The Company employed simulation modeling in determining the estimated fair value of financial instruments for which quoted market prices were not available based upon the following assumptions: Cash and Due from Depository Institutions, Federal Funds Sold, Accrued Interest Receivable, Regulatory Stock, BOLI, Short-Term Borrowings, and Accrued Interest Payable The fair value approximates the current carrying value. -10- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 5 – FAIR VALUE DISCLOSURE OF FINANCIAL INSTRUMENTS-CONTINUED Investment Securities and Loans Held for Sale The fair value of investment securities and loans held for sale are equal to the available quoted market price.If no quoted market price is available, fair value is estimated using the quoted market price for similar securities. Loans, Deposits, and Federal Home Loan Bank Advances The fair value is estimated by discounting future cash flows using current market inputs at which loans with similar terms and qualities would be made to borrowers of similar credit quality.Where quoted market prices were available, primarily for certain residential mortgage loans, such market rates were utilized as estimates for fair value.Demand, savings, and money market deposit accounts are valued at the amount payable on demand as of the end of the period.The fair values of certificates of deposit and other borrowed funds are based on the discounted value of contractual cash flows.The discount rates are estimated using rates currently offered for similar instruments with similar remaining maturities. Commitments to Extend Credit and Standby Letters of Credit These financial instruments are generally not subject to sale, and estimated fair values are not readily available.The carrying value, represented by the net deferred fee arising from the unrecognized commitment or letter of credit, and the fair value, determined by discounting the remaining contractual fee over the term of the commitment using fees currently charged to enter into similar agreements with similar credit risk, are not considered material for disclosure. -11- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 6 – INVESTMENT SECURITIES The amortized cost of securities and their estimated fair values are as follows: Securities Available for Sale June 30, 2011 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Obligations of U.S. Government Agencies and Corporations $ Mutual funds Total $ December 31, 2010 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Obligations of U.S. Government Agencies and Corporations $ Mutual funds Total $ Securities Held to Maturity June 30, 2011 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Obligations of States and Political Subdivisions $ Total $ December 31, 2010 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Obligations of States and Political Subdivisions $ Total $ -12- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 6 – INVESTMENT SECURITIES – CONTINUED The following tables show the Company’s gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position, at June 30, 2011 and December 31, 2010.As of June 30, 2011, there were a total of 14 securities in an unrealized loss position. June 30, 2011 Less Than 12 Months 12 Months or Greater Gross Number of Gross Number of Gross Fair Unrealized Impaired Fair Unrealized Impaired Fair Unrealized Value Loss Securities Value Loss Securities Value Loss U. S. Government Agencies and Corporations $ $ 3 - - - $ $ Obligations of States and Political Subdivisions 11 - - - Total temporarily impaired debt securities 14 - - - Total of all securities $ $ 14 - - - $ $ December 31, 2010 Less Than 12 Months 12 Months or Greater Gross Number of Gross Number of Gross Fair Unrealized Impaired Fair Unrealized Impaired Fair Unrealized Value Loss Securities Value Loss Securities Value Loss U. S. Government Agencies and Corporations $ $ 18 - - - $ $ Obligations of States and Political Subdivisions 26 - - - Total temporarily impaired debt securities 44 - - - Total of all securities $ $ 44 - - - $ $ -13- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 6 – INVESTMENT SECURITIES – CONTINUED The amortized cost and fair values of debt securities at June 30, 2011, by contractual maturity, are shown below.Expected maturities will differ from contractual maturities because borrowers may have the right to call or repay obligations with or without call or prepayment penalties. Available for Sale Held to Maturity Amortized Fair Amortized Fair Cost Value Cost Value Due in one year or less $ Due after one year through five years Due after five through ten years Due after ten years $ At least quarterly the corporation conducts a comprehensive security level impairment assessment on all securities in an unrealized loss position to determine if other than temporary impairment (OTTI) exists.An unrealized loss exists when the current fair value of an individual security is less than its amortized cost basis.Under the current OTTI accounting model for debt securities, an OTTI loss must be recognized for a debt security in an unrealized loss position if the Corporation intends to sell the security or it is more likely than not that the corporation will be required to sell the security before recovery of its amortized cost basis.In this situation, the amount of loss recognized in income is equal to the difference between fair value and the amortized cost basis of the security.Even if the Corporation does not expect to sell the security, the Corporation must evaluate the expected cash flows to be received to determine if a credit loss has occurred.In the event of a credit loss, only the amount of impairment associated with the credit loss is recognized in income.The portion of the unrealized loss relating to other factors, such as liquidity conditions in the market or changes in the market interest rates, is recorded in other comprehensive income.Equity securities are also evaluated to determine whether the unrealized loss is expected to be recoverable based on whether evidence exists to support a realizable value equal to or greater than the amortized cost basis.If it is probable that the Corporation will not recover the amortized cost basis, taking into consideration the estimated recovery period and its ability to hold the equity security until recovery, OTTI is recognized.The security level assessment is performed on each security, regardless of the classification of the security as available for sale or held to maturity.The assessments are based on the nature of the securities, the financial condition of the issuer, the extent and duration of the securities, the extent and duration of the loss and whether Management intends to sell or it is more likely than not that it will be required to sell a security before recovery of its amortized cost basis, which may be maturity.For those securities for which the assessment shows the Corporation will recover the entire cost basis, Management does not intend to sell these securities and it is more likely than not that the Corporation will not be required to sell them before the anticipated recovery of the amortized cost basis, the gross unrealized losses are recognized in other comprehensive income, net of tax. -14- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 7 – LOANS Major classifications of loans are summarized as follows: June 30, 2011 December 31, 2010 Real estate – residential $ $ Real estate – farm Real estate – commercial Real estate – construction Commercial and other loans Consumer and credit card loans Less allowance for loan losses ) ) Less net deferred loan origination fees ) ) Loans, net $ $ June 30, 2011 Loans Individually Loans Collectively Evaluated for Evaluated for Impairment Impairment Total Real estate – residential and farm $ $ $ Real estate – commercial and construction Commercial and other loans Consumer and credit card loans Total $ $ $ December 31, 2010 Loans Individually Loans Collectively Evaluated for Evaluated for Impairment Impairment Total Real estate – residential and farm $ $ $ Real estate – commercial and construction Commercial and other loans Consumer and credit card loans Total $ $ $ Loans held for sale at June 30, 2011 and December 31, 2010 were $0 and $320,000, respectively and were carried at cost.Real estate loans serviced for the Federal Home Loan Mortgage Corporation (FHLMC), which are not included in the consolidated balance sheet, totaled $46.4 million and $47.8 million at June 30, 2011 and December 31, 2010, respectively.The Bank is currently collecting a fee of .25% for servicing these loans. The Company’s primary business activity is with customers located within its local trade area. Residential, commercial, personal, and agricultural loans are granted.The Company also selectively funds loans originated outside of its trade area provided such loans meet its credit policy guidelines.Although the Company has a diversified loan portfolio at June 30, 2011 and December 31, 2010, loans outstanding to individuals and businesses are dependent upon the local economic conditions in its immediate trade area. -15- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 7 – LOANS – CONTINUED The segments of the Bank’s loan portfolio are disaggregated to a level that allows management to monitor risk and performance.The residential real estate loan segment is further disaggregated into two classes: amortizing term loans, which are primarily first liens, and home equity lines of credit, which are generally second liens. The commercial real estate (“CRE”) loan segment is further disaggregated into two classes. Non-owner occupied CRE loans, which include loans secured by non-owner occupied nonfarm nonresidential properties, generally have a greater risk profile than all other CRE loans, which include loans secured by multifamily structures and owner-occupied commercial structures.The commercial and other loans segment consists of loans made for the purpose of financing the activities of commercial customers.The consumer loan segment consists primarily of installment loans (direct and indirect) and credit card loans. Management evaluates individual loans in all of the commercial segments for possible impairment if the loan is greater than $250,000 or is part of a relationship that is greater than $500,000, and if the loan either is in nonaccrual status, or is risk rated Substandard and is greater than 60 days past due.Loans are considered to be impaired when, based on current information and events, it is probable that the Corporation will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in evaluating impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.The Corporation does not separately evaluate individual consumer and residential mortgage loans for impairment, unless such loans are part of larger relationship that is impaired, or are classified as a troubled debt restructuring agreement. Once the determination has been made that a loan is impaired, the determination of whether a specific allocation of the allowance is necessary is measured by comparing the recorded investment in the loan to the fair value of the loan using one of three methods:(a) the present value of expected future cash flows discounted at the loan’s effective interest rate; (b) the loan’s observable market price; or (c) the fair value of the collateral less selling costs.The method is selected on a loan-by loan basis, with management primarily utilizing the fair value of collateral method.The evaluation of the need and amount of a specific allocation of the allowance and whether a loan can be removed from impairment status is made on a quarterly basis.The Corporation’s policy for recognizing interest income on impaired loans does not differ from its overall policy for interest recognition. -16- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 7 – LOANS – CONTINUED The following table presents impaired loans by class, segregated by those for which a specific allowance was required and those for which a specific allowance was not necessary as of June 30, 2011 and December 31, 2010: Impaired Loans with No Impaired Loans with Specific June 30, 2011 Specific Allowance Allowance Total Impaired Loans Unpaid Recorded Related Recorded Recorded Principal Investment Allowance Investment Investment Balance Real estate – commercial and construction $ $ - $ $ Commercial and other loans - Total Impaired Loans $ $ - $ $ Impaired Loans with No Impaired Loans with Specific December 31, 2010 Specific Allowance Allowance Total Impaired Loans Unpaid Recorded Related Recorded Recorded Principal Investment Allowance Investment Investment Balance Real estate – commercial and construction $ $ - $ $ Commercial and other loans - Total Impaired Loans $ $ - $ $ The following table presents the average recorded investment in impaired loans and related interest income recognized for the six months ended June 30, 2011 and for the year 2010: June 30, December 31, Average Investment in impaired loans: Real estate – commercial $ $ Commercial loans Interest income recognized on an accrual basis on impaired loans: Real estate – commercial $ 0 $ Commercial loans Interest income recognized on a cash basis on impaired loans -17- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 7 – LOANS – CONTINUED Total nonaccrual loans and the related interest for the six months ended June 30, 2011 and for the year ended December 31, 2010 are as follows. Principal outstanding $ $ Contractual interest due $ $ Interest income recognized $ $ The following table presents loans that are troubled debt restructurings as of June 30, 2011 and December 31, 2010: Troubled Debt Restructurings that Troubled Debt New Troubled Debt Subsequently Restructurings at Restructurings in Defaulted during Prior Period End YTD Period Twelve Months Number of Recorded Number of Recorded Number of Recorded June 30, 2011 Contracts Investment Contracts Investment Contracts Investment Real estate – residential and farm Real estate – commercial and construction Commercial and other loans 3 $ Consumer and credit card loans 1 Total 4 $ Troubled Debt Restructurings that Troubled Debt New Troubled Debt Subsequently Restructurings at Restructurings in Defaulted during Prior Period End YTD Period Twelve Months Number of Recorded Number of Recorded Number of Recorded December 31, 2010 Contracts Investment Contracts Investment Contracts Investment Real estate – residential and farm Real estate – commercial and construction Commercial and other loans 3 $ 3 $ Consumer and credit card loans Total 3 $ 3 $ Management uses an eight point internal risk rating system to monitor the credit quality of the overall loan portfolio. The first four categories are considered not criticized, and are aggregated as “Pass” rated. The criticized rating categories utilized by management generally follow bank regulatory definitions. The Special Mention category includes assets that are currently protected but are potentially weak, resulting in an undue and unwarranted credit risk, but not to the point of justifying a Substandard classification.Loans in the Substandard category have well-defined weaknesses that jeopardize the liquidation of the debt, and have a distinct possibility that some loss will be sustained if the weaknesses are not corrected.All loans greater than 90 days past due are considered Substandard.Any portion of a loan that has been charged off is placed in the Loss category. -18- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 7 – LOANS – CONTINUED To help ensure that risk ratings are accurate and reflect the present and future capacity of borrowers to repay a loan as agreed, the Bank has a structured loan rating process with several layers of internal and external oversight.Generally, consumer and residential mortgage loans are included in the Pass categories unless a specific action, such as bankruptcy, delinquency, repossession, or death occurs to raise awareness of a possible credit event.The Bank’s Commercial Loan Officers are responsible for the timely and accurate risk rating of the loans in their portfolios at origination and on an ongoing basis.The Credit Department performs an annual review of all commercial relationships $250,000 or greater.Confirmation of the appropriate risk grade is included in the review on an ongoing basis.The Bank has an experienced Loan Review Department that continuallyreviews and assesses loans within the portfolio.The Bank engages an external consultant to conduct loan reviews on at least an annual basis. Generally, the external consultant reviews commercial relationships greater than $250,000 and all criticized relationships. Detailed reviews, including plans for resolution, are performed on loans classified as Substandard on a quarterly basis.Loans in the Special Mention and Substandard categories that are collectively evaluated for impairment are given separate consideration in the determination of the allowance. The following table presents the classes of the loan portfolio summarized by the aggregate Pass and the criticized categories of Special Mention, Substandard and Doubtful within the internal risk rating system as of June 30, 2011 and December 31, 2010: Special June 30, 2011 Pass Mention Substandard Doubtful Total Real estate – residential and farm $ Real estate – commercial and construction Commercial and other loans $ Consumer and credit card loans Total $ Special December 31, 2010 Pass Mention Substandard Doubtful Total Real estate – residential and farm $ Real estate – commercial and construction Commercial and other loans $ Consumer and credit card loans Total $ -19- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 7 – LOANS – CONTINUED Management further monitors the performance and credit quality of the loan portfolio by analyzing the age of the portfolio as determined by the length of time a recorded payment is past due.The following table presents the classes of the loan portfolio summarized by the aging categories of performing loans and nonaccrual loans as of June 30, 2011 and December 31, 2010: 30-59 Days 60-89 Days Greater Than Total Non- June 30, 2011 Current Past Due Past Due 89 Days Past Due Accrual Total Loans Real estate – residential and farm $ Real estate – commercial and construction Commercial and other loans $ $ Consumer and credit card loans Total $ 30-59 Days 60-89 Days Greater Than Total Non- December 31, 2010 Current Past Due Past Due 89 Days Past Due Accrual Total Loans Real estate – residential and farm $ Real estate – commercial and construction Commercial and other loans Consumer and credit card loans $ Total $ NOTE 8 – ALLOWANCE FOR LOAN LOSSES An allowance for loan losses (“ALL”) is maintained to absorb losses from the loan portfolio.The ALL is based on management’s continuing evaluation of the risk characteristics and credit quality of the loan portfolio, assessment of current economic conditions, diversification and size of the portfolio, adequacy of collateral, past and anticipated loss experience, and the amount of non-performing loans. The Bank’s methodology for determining the ALL is based on the requirements of ASC Section 310-10-35 for loans individually evaluated for impairment (discussed above) and ASC Subtopic 450-20 for loans collectively evaluated for impairment, as well as the Interagency Policy Statements on the Allowance for Loan and Lease Losses and other bank regulatory guidance.The total of the two components represents the Bank’s ALL. Loans that are collectively evaluated for impairment are analyzed with general allowances being made as appropriate.For general allowances, historical loss trends are used in the estimation of losses in the current portfolio.These historical loss amounts are modified by other qualitative factors. The classes described above provide the starting point for the ALL analysis.Management tracks the historical net charge-off activity for each class.A historical charge-off factor is calculated for each class utilizing a rolling 12 quarters. -20- Killbuck Bancshares, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) NOTE 8 – ALLOWANCE FOR LOAN LOSSES – CONTINUED “Pass” rated credits are segregated from “Criticized” credits for the application of qualitative factors.Management has identified a number of qualitative factors which it uses to supplement the historical charge-off factor because these factors are likely to cause estimated credit losses associated with the existing loan pools to differ from historical loss experience.The factors that are evaluated quarterly and updated using information obtained from internal, regulatory, and governmental sources are: national and local economic trends and conditions; levels of and trends in delinquency rates and non-accrual loans; trends in volumes and terms of loans; effects of changes in lending policies; experience, ability, and depth of lending staff; value of underlying collateral; and concentrations of credit from a loan type, industry and/or geographic standpoint. Management reviews the loan portfolio on a quarterly basis using a defined, consistently applied process in order to make appropriate and timely adjustments to the ALL.When information confirms all or part of specific loans to be uncollectible, these amounts are promptly charged off against the ALL. An analysis of the change in the allowance for loan losses for the six months ended June 30, 2011 and the year ended December 31, 2010 follows: Balance, Beginning of the period $ $ Add: Provision charged to operations Loan recoveries Less: Loans charged off ) ) Balance, End of the period $ $ The following table summarizes the primary segments of the ALL, segregated into the amount required for loans individually evaluated for impairment and the amount required for loans collectively evaluated for impairment as of June 30, 2011. Activity in the allowance is presented for the six months ended June 30, 2011: Real Estate Real Estate Commercial Consumer Residential Commercial and and June 30, 2011 and Farm and Construction Other Loans Credit Cards Total Allowance for Loan Losses: Beginning Balance $ Charge-offs ) ) Recoveries Provision ) ) Ending Balance $ Ending Balance: individually evaluated for impairment $
